UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 001-33196 Isilon Systems, Inc. (Exact name of registrant as specified in its charter) Delaware 91-2101027 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 3101 Western Ave Seattle, WA 98121 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: 206-315-7500 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorterperiod that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of April 15, 2009, 64,118,611 shares of the registrant’s Common Stock were outstanding. TABLE OF CONTENTS Part I – Financial Information Item 1. Financial Statements (Unaudited) 3 Condensed Consolidated Statements of Operations for the three months ended March 31, 2009 and March 3l , 2008 3 Condensed Consolidated Balance Sheets as of March 31, 2009 and December 31, 2008 4 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2009 and March31, 2008 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 Part II – Other Information Item 1. Legal Proceedings 24 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults Upon Senior Securities 39 Item 4. Submission of Matters to a Vote of Security Holders 39 Item 5. Other Information 39 Item 6. Exhibits 40 Signatures 41 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32.1 EXHIBIT 32.2 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. Financial Statements Isilon Systems, Inc. Condensed Consolidated Statements of Operations (unaudited) (in thousands, except per share data) Three Months Ended March 31, 2009 March 31, 2008 Revenue: Product $ 19,869 $ 19,752 Services 7,016 4,372 Total revenue 26,885 24,124 Cost of revenue: Product 11,183 8,409 Services (1) 4,874 2,820 Total cost of revenue 16,057 11,229 Gross profit 10,828 12,895 Operating expenses: Research and development(1) 6,409 5,490 Sales and marketing(1) 11,142 11,800 General and administrative (1) 3,893 6,396 Total operating expenses 21,444 23,686 Loss from operations (10,616 ) (10,791 ) Interest income and other 299 802 Loss before income tax expense (10,317 ) (9,989 ) Income tax expense (96 ) (109 ) Net loss $ (10,413 ) $ (10,098 ) Net loss per share, basic and diluted $ (0.16 ) $ (0.16 ) Shares used in computing basic and diluted netloss per share 63,911 62,749 (1) Includes stock-based compensation as follows: Cost of revenue $ 48 $ 60 Research and development 371 181 Sales and marketing 577 631 General and administrative 566 425 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents Isilon Systems, Inc. Condensed Consolidated Balance Sheets (unaudited) (in thousands, except per share data) As of March 31,2009 December 31, 2008 ASSETS Current assets: Cash and cash equivalents $ 41,373 $ 34,342 Marketable securities 34,902 43,441 Trade receivables, net of allowances of $238 and $250, respectively 13,514 14,436 Inventories 7,054 12,433 Other current assets 4,401 4,243 Total current assets 101,244 108,895 Property and equipment, net 9,999 11,295 Total assets $ 111,243 $ 120,190 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 8,935 $ 9,779 Accrued liabilities 3,623 4,188 Accrued compensation and related benefits 5,467 5,879 Deferred revenue 19,157 18,209 Total current liabilities 37,182 38,055 Deferred revenue, net of current portion 9,622 8,954 Deferred rent, net of current portion 3,086 3,158 Total liabilities 49,890 50,167 Stockholders' equity: Common stock, par value $0.00001: 250,000 authorized; 64,108 and 63,885 shares issued and outstanding 1 1 Additional paid-in capital 199,678 197,685 Accumulated other comprehensive loss (245 ) 5 Accumulated deficit (138,081 ) (127,668 ) Total stockholders' equity 61,353 70,023 Total liabilities and stockholders' equity $ 111,243 $ 120,190 4 Table of Contents Isilon Systems, Inc. Condensed Consolidated Statements of Cash Flows (unaudited) (in thousands) Three Months Ended March 31, 2009 March 31, 2008 Cash flows from operating activities Net loss $ (10,413 ) $ (10,098 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 1,647 1,518 Amortization(accretion) of discount (premium) on marketable securities 58 (79 ) Stock-based compensation expense 1,562 1,297 Changes in operating assets and liabilities: Accounts receivable, net 922 2,354 Inventories 5,379 (3,390 ) Other current assets (196 ) (584 ) Accounts payable (173 ) (943 ) Accrued liabilities, compensation payable and deferred rent (965 ) 959 Deferred revenue 1,617 2,392 Net cash used in operating activities (562 ) (6,574 ) Cash flows from investing activities Purchases of property and equipment (1,024 ) (812 ) Purchases of marketable securities (4,501 ) (9,078 ) Proceeds from sales and maturities of marketable securities 12,800 16,050 Net cash provided by investing activities 7,275 6,160 Cash flows from financing activities Proceeds from theexercise of stock options and purchases of stock under employee stock purchase plan 368 — Repurchases of unvested common stock — (13 ) Net cash provided by (used in) financing activities 368 (13 ) Effect of exchange rate changes on cash and cash equivalents (50 ) 8 Net increase (decrease) in cash and cash equivalents 7,031 (419 ) Cash and cash equivalents at beginning of period 34,342 38,999 Cash and cash equivalents at end of period $ 41,373 $ 38,580 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents Isilon Systems, Inc NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. Organization and Significant Accounting Policies Organization Isilon
